Citation Nr: 0807334	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to an initial compensable evaluation for 
costochondritis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran's bilateral foot disorder preexisted military 
service and was not aggravated by military service.

2.  The medical evidence of record shows that the veteran's 
costochondritis is manifested by sharp muscle pain which 
occurs approximately every 3 to 4 months.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).

2.  The criteria for an initial compensable evaluation for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5321 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's bilateral foot disorder claim, 
a letter dated in June 2004 satisfied the duty to notify 
provisions.  Additional letters was also provided to the 
veteran in regards to both of his claims in April 2005, March 
2006, and June 2007 after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his costochondritis claim.  A VA examination 
has not been accorded the veteran in connection with his 
bilateral foot disorder, because there is no medical evidence 
that the veteran's bilateral foot disorder was aggravated by 
military service.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an initially compensable evaluation for his service-connected 
costochondritis, the full text of the relevant diagnostic 
codes was provided to the veteran in a December 2005 
statement of the case.  See Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  Accordingly, the 
Board finds that the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Bilateral Foot Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The veteran's July 1988 service enlistment medical 
examination report stated that on physical examination, the 
veteran's feet were abnormal.  The examiner stated that the 
veteran had mild pes planus with no eversion and no rotation.  
The disability was found to be asymptomatic was not 
considered disqualifying for military service.

After separation from military service, an April 2005 VA 
outpatient medical report stated that the veteran complained 
of bilateral foot pain for the previous 2.5 years.  He rated 
the pain as a 2 to 3 on a scale from 1 to 10 and reported 
that he experienced flare-ups which made it very difficult to 
walk.  On physical examination, the plantar aspects of the 
veteran's feet were mildly tender and without deformity 
except mild pes planus.  The assessment was foot pain - 
likely plantar fasciitis.

In a May 2005 VA outpatient medical report, the veteran 
complained of bilateral foot pain for the previous 2 days.  
He reported that the pain was chronic and rated the maximum 
pain as an 8, and the minimum pain as a 2, on a scale from 0 
to 10.  The veteran described the pain as throbbing and 
reported that it increased when he was on his feet, and 
decreased when he was off his feet.  A subsequent VA 
outpatient medical report conducted the same day stated that 
the veteran had "[b]ilateral plantar fasci[i]tis: obvious 
pes planus.  Long term chronic foot pain with ambulation that 
he states stems from military service. . . . burning plantar 
surface foot pain, instep worse than exterior surfaces."  On 
physical examination, the veteran had bilateral pes planus 
with some lateral surface callous formation.  He had an 
abnormal monofilament examination at 3 places on one foot and 
4 places on the other foot.  The bilateral foot range of 
motion was normal.  The assessment was peripheral neuropathy 
with pes planus.

In a May 2005 VA telephone nursing note, the veteran 
complained that his feet were still swollen and were painful.  
In a July 2005 VA telephone nursing note the veteran 
complained of pain and numbness in both feet for the previous 
2 weeks.  A November 2005 VA outpatient medical report stated 
that the veteran complained of foot pain, which was not as 
prominent as his other health problems.  Thereafter, in an 
October 2006 VA outpatient medical report the veteran 
complained of chronic foot pain.

The medical evidence of record shows that the veteran's 
bilateral foot disorder preexisted military service and was 
not aggravated by military service.  The veteran's July 1988 
service enlistment medical examination report showed that he 
had bilateral pes planus prior to military service.  
Accordingly, the presumption of soundness has been rebutted 
as the medical evidence of record showed on entrance that the 
veteran's bilateral foot disorder preexisted military 
service.

Furthermore, the medical evidence of record shows that the 
veteran's bilateral foot disorder was not aggravated by 
military service.  There is no medical evidence that the 
veteran ever complained of, or was treated for, his 
pre-existing bilateral foot disorder during military service.  
As such, there is no medical evidence that the disorder was 
permanently aggravated by military service.  See Jensen, 4 
Vet. App. at 306-07; Hunt, 1 Vet. App. 292; Verdon, 8 Vet. 
App. at 536-7.

This is corroborated by the April 2005 VA outpatient medical 
report in which the veteran reported that his foot pain began 
2.5 years before, which is over 10 years after separation 
from military service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that aggravation in service 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  While the 
veteran reported in May 2005 that his foot pain has been 
present since military service, that statement is in direct 
conflict with his April 2005 statement that it had been 
present for 2.5 years.  As there is no medical evidence of 
record that the veteran complained of, or was treated for, a 
bilateral foot disorder during military service or within 10 
years after separation from military service, the veteran's 
April 2005 statement is more consistent with the evidence of 
record.  Accordingly, the medical evidence of record shows 
that the veteran's preexisting bilateral foot disorder was 
not symptomatic in service, or for many years after 
separation from military service.  As such, the Board finds 
that the veteran's preexisting bilateral foot disorder was 
not permanently aggravated by military service.

The veteran's statements alone are not sufficient to prove 
that his bilateral foot disorder was incurred in or 
aggravated by military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his bilateral foot disorder was incurred 
in or aggravated by military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record that shows that the veteran's bilateral foot disorder 
was incurred in or aggravated by military service.  As such, 
service connection for a bilateral foot disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the veteran's bilateral 
foot disorder was incurred in or aggravated by military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Costochondritis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's costochondritis claim, 
because the appeal of this issue is based on the assignment 
of an initial evaluation following an initial award of 
service connection for costochondritis.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

Service connection for costochondritis was granted by an 
August 2005 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.73, Diagnostic Codes 5399-
5321, effective October 4, 2002.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined. With injuries 
and diseases, preference is to be given to the number 
assigned to the injury or disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that an unlisted 
muscle injury, under Diagnostic Code 5399, was the 
service-connected disorder, and an injury of Muscle Group 
XXI, under Diagnostic Code 5321, was a residual condition.  
See Id. (unlisted disabilities requiring rating by analogy 
will be coded by the numbers of the most closely related body 
part and "99").

In a February 1997 VA medical report, the veteran complained 
of sharp right-sided chest pain for the previous 3 days.  On 
physical examination, the veteran had palpable right anterior 
chest wall tenderness.  A chest x-ray showed pleuritic-type 
right anterior chest wall pain.  The diagnosis was 
musculoskeletal chest wall pain.

In a second February 1997 VA medical report, the veteran 
complained of chest pain, off and on, for the previous 2 
days.  He stated that the pain was in the center of his 
chest, especially when breathing.  The report stated that the 
pain was described as sharp, located in the right mid chest 
wall, and lasted for approximately 30 seconds.  On physical 
examination, the veteran's chest wall was tender to palpation 
in the area where he felt the pain.  The pain was 
reproducible with pressure.  The diagnosis was atypical chest 
pain and costochondritis.

In a July 2002 VA medical report, the veteran complained of 
left-sided chest pain over the previous 24 hours, without 
radiation into the neck, jaw, or arm.  He also denied 
diaphoresis or associated nausea.  On physical examination, 
the veteran had reproducible left chest wall pain.  The 
assessment was chest wall pain.

In a March 2003 VA heart examination report, the veteran 
described his chest pain as a sharp ache in the left chest, 
sometimes accompanied by palpitations and dyspnea.  He stated 
that the pain had a duration of up to 30 minutes and there 
were no provocative features.  The pain was aggravated by 
twisting his chest, pushing on the left chest, and taking a 
deep breath.  The veteran stated that the pain occurred 
approximately once every 3 to 4 months.  On physical 
examination, the veteran's left chest wall was tender on 
anterior/posterior compression and reproduced the chest wall 
pain that the veteran experienced periodically.  The 
diagnosis was recurrent atypical chest pain due to chest wall 
pain.  The examiner stated that the veteran's palpitations 
were believed to be due to anxiety as a result of the chest 
pain.

In a January 2005 VA outpatient medical report, the veteran 
complained of sharp central chest discomfort which was not 
related to rest or exercise.  After physical examination, the 
assessment was atypical chest pain, likely discomfort 
secondary to hypertension.

An April 2005 VA outpatient medical report stated that on 
physical examination, no chest or abdominal abnormalities 
were noted.

In an August 2005 VA outpatient medical report, the veteran 
complained of chest discomfort that was not related to 
activity.  He reported no shortness of breath and stated that 
the pain went away spontaneously.  On physical examination, 
no abdominal abnormalities were noted.  The assessment was 
atypical chest pain.

September 2006 and October 2006 VA outpatient medical reports 
were negative for chest pain.  On physical examination, no 
chest or abdominal abnormalities were noted.

February 2007 and April 2007 VA outpatient medical reports 
stated that on physical examination, no chest or abdominal 
abnormalities were noted.

The veteran's costochondritis is currently rated under 
Diagnostic Code 5321, for injury to Muscle XXI, involving the 
thoracic muscle group.  38 C.F.R. § 4.73, Diagnostic Code 
5321.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Slight disability of muscles requires indications 
of minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in the muscle.  38 C.F.R. § 4.56(d)(1).  
Moderate disability of muscles requires indications of 
entrance and/or exit scar, small or linear, indicating short 
track of missile through muscle tissue and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).  Moderately 
severe disability of muscles requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles requires ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area; and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the 
following are also signs of severe muscle disability: (a) x- 
ray evidence of minute multiple scattered foreign bodies; (b) 
adhesion of the scar; (c) diminished muscle excitability on 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile; or 
(g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Under Diagnostic Code 5321, Muscle Group XXI involves the 
thoracic muscle group.  Functions of Muscle Group XXI include 
respiration.  For this muscle group, a noncompensable 
evaluation is warranted for slight disability, a 10 percent 
evaluation is warranted for moderate disability, and a 20 
percent evaluation is warranted for moderately severe or 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321.

The medical evidence of record shows that the veteran's 
costochondritis is manifested by sharp muscle pain which 
occurs approximately every 3 to 4 months.  There is no 
medical evidence of record that the veteran's costochondritis 
has ever been manifested by any scarring, loss of deep fascia 
or muscle substance, impairment of muscle tone, loss of 
power, or a lowered threshold of fatigue.  Accordingly, the 
veteran's costochondritis symptoms are most closely analogous 
to a slight muscle disability.  38 C.F.R. § 4.56(d)(1).  As 
such, a compensable evaluation is not warranted for the 
veteran's costochondritis under Diagnostic Code 5321.

The Board has considered rating the veteran's costochondritis 
under other diagnostic codes.  However, the veteran's 
costochondritis symptoms are most closely analogous to a 
slight disability, regardless of the muscle group impacted, 
and a compensable evaluation is not warranted for slight 
disability of any muscle group.  See 38 C.F.R. § 4.73.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
case, however, the schedular evaluations are not inadequate.  
Ratings in excess of that currently assigned are provided for 
certain manifestations of the veteran's service- connected 
costochondritis, but those manifestations are not present in 
this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to the service-connected 
costochondritis and marked interference with employability 
has not been shown. 

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects, at most, the degree of impairment shown since the 
date of the grant of service connection for costochondritis, 
there is no basis for staged ratings with respect to this 
claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49; see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria).


ORDER

Service connection for a bilateral foot disorder is denied.

An initial compensable evaluation for costochondritis is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


